United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2907
                                 ___________

In re: Burma Jean Martin,              *
                                       *
                Debtor,                *
                                       *
---------------------                  *
                                       *
John Paul Martin; Hazel Victoria       *
Martin,                                *
                                       * Appeal from the United States
                Appellants,            * District Court for the Eastern
                                       * District of Arkansas.
        v.                             *
                                       *     [UNPUBLISHED]
Burma Jean Martin,                     *
                                       *
                Appellee,              *
                                       *
---------------------                  *
                                       *
Richard L. Cox,                        *
                                       *
                Trustee-Appellee.      *
                                  ___________

                        Submitted: January 22, 1998
                            Filed: February 20, 1998
                                ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________
PER CURIAM.

       John Paul Martin and Hazel Victoria Martin, husband and wife, appeal from the
District Court1 order affirming the Bankruptcy Court2 order denying their motion for
abandonment of two parcels of property from their daughter&s bankruptcy estate. After
carefully reviewing the record and the parties& briefs, we conclude the Bankruptcy
Court&s decision was correct. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
      2
        The Honorable Mary D. Scott, United States Bankruptcy Judge for the Eastern
District of Arkansas.

                                         -2-